Citation Nr: 0714748	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-40 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected right knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1959 to 
September 1962.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a rating in excess of 10 percent 
for right knee disability is addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

Diabetes mellitus was not present in service or within one 
year of the veteran's discharge from service, and it is not 
etiologically related to service or a service-connected 
disability.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service and it is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letters mailed in November 2003, January 2004 
and December 2004.  While full notification may not have been 
provided by way of the November 2003 letter issued prior to 
the initial adjudication of his matter, subsequent letters 
did provide full notification, and the matter was 
readjudicated by the RO in a February 2005 supplemental 
statement of the case.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's 
diabetes.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

VA did not provide the veteran with an examination in 
connection with his claim for service connection for diabetes 
mellitus; however, the Board finds that an examination was 
not necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under the 
law, an examination or opinion is necessary to make a 
decision on the claim when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

As noted below, the Board finds that the veteran's diabetes 
is not associated with either his active duty or his service-
connected right knee disability.  In this regard, the Board 
notes that there is no medical evidence of diabetes during 
service or during the applicable presumptive period.  
Moreover, there is no medical evidence of a nexus between the 
veteran's diabetes and his active duty service or his right 
knee disability.  Therefore, as the Board finds that there is 
no indication in any medical evidence that the veteran's 
diabetes mellitus "may be associated with the veteran's 
service or another service-connected disability", a VA 
examination is not warranted.  See id.  

The record reflects that the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
February 2005.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his diabetes was incurred due to 
inactivity caused by his service-connected right knee.  

With respect to the issue of direct service connection, the 
Board notes that the veteran's service medical records 
contain no evidence of a diagnosis or treatment for diabetes 
and that the September 1962 report of examination for 
discharge shows that the veteran's blood sugar level was 
found to be normal upon laboratory testing.  Diabetes 
mellitus was not shown during service or for decades 
thereafter.  

Although the post-service medical evidence of record shows 
that the veteran currently has diabetes mellitus, there is no 
post-service medical evidence of diabetes  until more than 
forty years after the veteran's discharge from service.  This 
lengthy period without findings or a diagnosis of diabetes 
mellitus is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

Moreover, there no medical evidence of record showing a link, 
or nexus, between the veteran's current diabetes and his 
military service.  Without medical evidence linking diabetes 
mellitus first shown decades after service to the veteran's 
period of service, service connection is not warranted.  See 
Hickson, supra.  

With regard to the veteran's main contention, that he has 
diabetes mellitus related to nonactivity caused by his 
service-connected right knee disability, there is absolutely 
no medical evidence of record to support such a finding.  The 
Board concedes that the veteran's right knee disability long 
evaluated as 10 percent disabling may well cause him 
difficulty with ambulation and with some forms of exercise 
associated with use of the knee.  That being said, there is 
no medical evidence in the claims file that would indicate 
that the current diabetes mellitus had any connection with a 
lack of exercise.  Even if it were shown that a lack of 
exercise was the likely cause (as opposed to other factors 
including genetic factors or diet) of the veteran's diabetes 
mellitus, there is no indication in the medical evidence of 
record that shows the veteran was precluded from all other, 
non-ambulatory, forms of exercise.  The contention that 
diabetes mellitus is secondary to lack of exercise resulting 
from a service-connected knee disorder lacks any medical 
support.     

The only evidence of a nexus between the veteran's diabetes 
and his military service or right knee disability is the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected right knee 
disability, is denied.


REMAND

The veteran's service-connected right knee disability 
(residuals of injury with minimal degenerative joint disease) 
has long been evaluated as 10 percent disabling under the 
rating criteria used for evaluating disability due to 
arthritis and limitation of motion of the knee.  The veteran 
contends that a higher rating is warranted.

The Board finds that the veteran should be afforded a VA 
examination to determine the current severity of his right 
knee disability.  The veteran's most recent VA examination 
(in March 2004) is more than three years ago and the claims 
folder was not reviewed by the March 2004 VA examiner prior 
to his physical examination of the veteran.  In addition, the 
veteran contends that his right knee disability has increased 
in severity and that it manifests instability.  A new VA 
examination is necessary to obtain current findings regarding 
the nature and severity of disability due to the veteran's 
right knee disorder.  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.

As this matter is being remanded, the agency of original 
jurisdiction (AOJ) should take this opportunity to ensure VA 
adequately complies with the duty to notify and assist as 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), applicable laws and regulations including 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), and pertinent case law such as Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions: 

1.  The AOJ should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to a higher evaluation for his right knee 
disorder, which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.  The veteran 
should be given sufficient time for 
response.

2.  After seeking the veteran's assistance 
by requesting that the veteran provide any 
necessary authorization and consent for 
release of information, the AOJ should 
obtain any outstanding records of 
pertinent treatment received for knee 
problems from March 2004 to the present.  

3.  When the above development has been 
completed, the veteran should be afforded 
an examination to determine the nature and 
extent of all impairment due to his 
service-connected right knee disability.  
The claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
report.

o	All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the severity of any pain.  

o	The examiner should provide an opinion 
concerning the degree (whether mild, 
moderate, or severe) of severity of any 
lateral instability or subluxation of the 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

o	Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability should 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.  If 
it is not feasible to express additional 
function impairment in terms of degrees 
of loss, the examiner should so state.

o	The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

o	The examiner should also provide an 
opinion concerning the impact of the 
service-connected right knee disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed must 
also be provided.

4.  After completion of the above and any 
additional development of the evidence that 
the AOJ may deem necessary, the AOJ should 
review the record and readjudicate the 
issue on appeal in light of any additional 
evidence added to the record assembled for 
appellate review.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


